UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7184



RANDY WILLIFORD,

                                              Plaintiff - Appellant,

         versus

WILLIAM D. CATOE; RALPH S. BEARDSLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., District
Judge. (CA-96-1699-17AK, CA-96-1700-17AK)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Randy Williford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a South Carolina inmate, appeals the district

court's order denying relief on his two 42 U.S.C. § 1983 (1994)

complaints under 28 U.S.C. § 1915(d) (1994), amended by Prison
Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996).

We have reviewed the record and the district court's order accept-

ing the magistrate judge's recommendation and find that this appeal

is frivolous. Accordingly, we dismiss the appeal on the reasoning

of the district court. Williford v. Catoe, Nos. CA-96-1699-17AK;

CA-96-1700-17AK (D.S.C. July 12, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2